Citation Nr: 1506462	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating (or evaluation) in excess of 20 percent from February 7, 2008 to June 7, 2012 and in excess of 40 percent from June 7, 2012 for lumbosacral strain with intervertebral disc syndrome (IVDS) (lumbar spine disability).  

3.  Entitlement to an increased rating (or evaluation) in excess of 20 percent for chondromalacia patella of the right knee (right knee disability).

4.  Entitlement to service connection for cervical spine degenerative joint disease with sensory deficits of the upper extremities (cervical spine disability).


REPRESENTATION

Appellant represented by:	Hugh Cox, Attorney
ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A claim for increased rating for lumbar spine disability was receive in February 2008.  The January 2010 rating decision denied an increased rating in excess of 20 percent for the lumbar spine disability.  During the appeal, a July 2012 rating decision granted a higher rating of 40 percent for the lumbar spine disability for the rating period from June 7, 2012 (the date of an examination for the lumbar spine disability), creating a "staged" rating for the increased rating period for the lumbar spine disability of 20 percent from February 7, 2008 to June 7, 2012 and 40 percent from June 7, 2012.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

On the March 2011 VA Form 9, the Veteran requested a Travel Board hearing.  In a September 2011 correspondence, the Veteran requested a Board videoconference hearing in lieu of the Travel Board hearing; however, in December 2014, the Veteran, through his representative, withdrew the hearing request.  38 C.F.R. § 20.704(e) (2014).  In consideration of the foregoing, the Board finds that there is no pending hearing request.
  
In a November 2014 correspondence, the representative stated that, despite the Veteran's requests for a Decision Review Officer (DRO) decision and hearing dated June 28, 2010, the Veteran was never afforded such a hearing.  In the June 28, 2010 statement referred to by the representative, the Veteran did not request a DRO hearing; rather, the Veteran elected to have a Decision Review Officer assigned to the case ("DRO review").  As explained in the June 22, 2010 appeals process request letter sent by VA, if a veteran elects to have a DRO assigned to his or her case, the DRO may ask the veteran to participate in an informal conference with the DRO, but is not required to do so.  In this case, the Veteran's request to have a DRO assigned to the case was met and the DRO issued a January 2011 statement of the case. Furthermore, the Board finds there would be no prejudice to the Veteran based on the lack of a DRO hearing because the Veteran had the opportunity to testify at a Board hearing, at which he would have offered the same testimony as he would have in a DRO hearing, but decided to cancel the scheduled Board hearing.  

In the November 2014 correspondence, the representative incorrectly identified a number of issues as pending before the Board.  The representative stated that the issues of entitlement to an increased rating in excess of 20 percent for chondromalacia patella of the right knee and entitlement to service connection for cervical spine degenerative joint disease with sensory deficits of the upper extremities were pending before the Board; however, the Veteran has not perfected an appeal as to these issues.  A rating decision was issued in October 2014 for these issues and a Notice of Disagreement was received in November 2014, but the RO has not yet issued a Statement of the Case; hence, these issues are not properly before the Board.  When a veteran has filed timely a Notice of Disagreement, as is the case here, and no Statement of the Case has been issued for those issues, the Board must remand, not refer, the issues to the AOJ for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the appellant must submit a timely substantive appeal in order for these issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105. 

The representative also stated that the issue of entitlement to a temporary 100 percent evaluation for convalescence from a cervical spine surgery was pending before the Board; however, the Veteran has not perfected an appeal as to this issue.  The claim for the temporary 100 percent evaluation was received by VA in August 2013 and a VCAA notice was sent in April 2014, but the RO has not yet issued a decision on this issue; hence, this issue is not properly before the Board.

The issues of entitlement to: (1) an increased rating in excess of 20 percent for chondromalacia patella of the right knee; (2) service connection for cervical spine degenerative joint disease with sensory deficits of the upper extremities; and (3) a TDIU; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period under appeal, the Veteran's lumbar spine disability did not manifest incapacitating episodes of IVDS.

2.  For the rating period from February 7, 2008 to June 7, 2012, the lumbar spine disability has been manifested by flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, pain, stiffness, weakness, and flare-ups.

3.  For the rating period from June 7, 2012, the lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less, pain, stiffness, and flare-ups.

4.  For the entire rating period on appeal, objective neurologic abnormalities other than the separately service-connected sensory deficits of the lower extremities have not been associated with the lumbar spine disability.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar spine disability have not been met or more nearly approximated for the rating period from February 7, 2008 to June 7, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  The criteria for a disability rating in excess of 40 percent for lumbar spine disability have not been met or more nearly approximated for the rating period from June 7, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In the August 2009 notice letter sent prior to the denial of the claim, the RO advised the Veteran that he may submit evidence showing that the lumbar spine disability had increased in severity and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.  

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  

As discussed below, the issue of entitlement to a TDIU is being remanded in order to obtain Social Security Administration (SSA) records; however, the Board finds that there is no reasonable possibility that a remand for SSA records would aid in substantiating the Veteran's claim for an increased rating for the lumbar spine disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  According to statements from the Veteran and the representative, SSA benefits were granted in either 2001 or 2002, approximately six or seven years prior to the date of the February 2008 increased rating claim; therefore, SSA records from the earlier period would be of significantly less probative value than the more contemporaneous lay and medical evidence created during the appeal period in showing the current level of the lumbar spine disability.  In consideration of the foregoing, the Board finds that there is no reasonable possibility that SSA records could aid in substantiating the claims for an increased rating for the lumbar spine disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  In consideration of the foregoing, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).     

The Veteran was provided with September 2008, September 2009, and June 2012 examinations during the increased rating period in connection with the claim for an increased rating for the lumbar spine disability.  Collectively, the examination reports include all relevant findings needed to fairly evaluate the appeal.  The examiners took thorough and accurate histories of the lumbar spine disability from the Veteran, including history of onset, report of symptomatology, other limitations, diagnosis, and treatment.  The examiners considered the Veteran's subjective complaints as related to current lumbar spine symptomatology and its effects on daily life, and performed thorough examinations.  

The September 2008 and September 2009 examiners did not state whether they reviewed the claims file, and the June 2012 examiner did not review the claims file; however, the Board finds that the examiners had adequate facts and data regarding the history and condition of the lumbar spine disability.  The examiners conducted an extensive interview of the Veteran regarding the current and past symptoms, treatment, and functional limitations.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions).  Neither the Veteran nor the representative has cited to any relevant history, symptom, or functional impairment that was present at the time of the September 2008, September 2009, or June 2012 examination that was not considered by the examiner.  

On the March 2011 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran contends that the September 2009 examination was inadequate because the examiner only spent ten minutes with the Veteran; however, the September 2009 examination report shows that the examiner interviewed the Veteran and made relevant clinical findings.  The examiner considered the Veteran's history of lumbar spine problems and current symptoms and manifestations of the lumbar spine disability.  There is no indication that the Veteran did not receive a thorough examination or that any pertinent information was not considered; therefore, the September 2009 examination is adequate for rating purposes. 

There is neither allegation nor indication of a material change in condition of the lumbar spine disability since the last examination.  The Veteran has had the opportunity to submit any statement describing any symptomatology or impairment due to the lumbar spine disability that may be occurring throughout the appeal, to include since the June 2012 examination.  For these reasons, the Board finds that, collectively, the medical examination reports are adequate for deciding the increased rating appeal.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis of Increased Rating for a Lumbar Spine Disability

For the rating period from February 7, 2008 to June 7, 2012, the lumbar spine disability has been rated at 20 percent under 38 C.F.R. § 4.71a, DC 5237 under the General Formula for Diseases and Injuries of the Spine for flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees.  For the rating period from June 7, 2012, the lumbar spine disability has been rated at 40 percent based on flexion of the lumbar spine limited to 30 degrees or less.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

The Veteran contends that a rating in excess of 20 percent is warranted for the period from February 7, 2008 to June 7, 2012, and that a rating in excess of 40 percent is warranted for the period from June 7, 2012.  The Veteran does not complain of increased symptomatology and does not make specific contentions regarding why he believes higher ratings are warranted.

Lumbar Spine Rating from February 7, 2008 to June 7, 2012

For the rating period from February 7, 2008 to June 7, 2012, the lumbar spine disability has been rated at 20 percent under 38 C.F.R. § 4.71a, DC 5237 under the General Formula for Diseases and Injuries of the Spine for flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees.  After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lumbar spine disability more closely approximates a rating in excess of 20 percent under DC 5237 for the portion of the rating period from February 7, 2008 to June 7, 2012.

Because the evidence shows no compensable manifestation of intervertebral disc syndrome (IVDS) for the rating period from February 7, 2008 to June 7, 2012, the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, rather than rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See September 2008 examination report (noting the Veteran denied any incapacitation); September 2009 examination report (noting no signs of IVDS).
  
The September 2008 examination report notes forward flexion to 45 degrees (with pain at 45 degrees), posterior extension to 20 degrees (with pain at 20 degrees), and lateral flexion and rotation to 30 degrees (with pain at 30 degrees).  The report also notes that there was no additional limitation after repetitive-use testing.  The Veteran reported pain, stiffness, and weakness.  The September 2009 examination report notes normal range of motion; however, it also notes that the Veteran reports flare-ups which result in pain with bending or lifting.  The Veteran is competent to report symptoms of flare-ups and pains related to the lumbar spine disability because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The September 2009 examiner did not opine on the degree of limitation of motion the Veteran would experience during flare-ups.  VA Medical Center (VAMC) and private treatment records show treatment for low back pain and stiffness consistent with the findings in the examination reports.  These findings are consistent with a 20 percent rating for flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees.  

Throughout the rating period from February 7, 2008 to June 7, 2012, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 20 percent, including forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The September 2008 and September 2009 examination reports specifically note that ankylosis of the lumbar spine is not present, and the range of motion measurements detailed above also demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the portion of the rating period from February 7, 2008 to June 7, 2012.  Private treatment records do not show ankylosis of the spine, and neither the Veteran nor the representative contends that the Veteran has ever had ankylosis of the spine.  Because the preponderance of the evidence is against the appeal for a rating in excess of 20 percent for the portion of the rating period from February 7, 2008 to June 7, 2012, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

Lumbar Spine Rating from June 7, 2012

For the rating period from June 7, 2012, the lumbar spine disability has been rated at 40 percent for flexion of the lumbar spine of 30 degrees or less.  After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lumbar spine disability more closely approximates a rating in excess of 40 percent under DC 5237 for the portion of the rating period from June 7, 2012.

Because the evidence shows no compensable manifestation of intervertebral disc syndrome (IVDS) for the rating period from June 7, 2012, the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, rather than rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See June 2012 examination report (noting no incapacitating episodes over the past 12 months due to IVDS).

The June 2012 examination report notes forward flexion to 10 degrees (with pain at 10 degrees), posterior extension to 5 degrees (with pain at 5 degrees), lateral flexion to 15 degrees (with pain at 15 degrees), and lateral rotation to 10 degrees (with pain at 10 degrees).  The examination report notes that the Veteran declines repetitive-use testing because he anticipates flare-ups and pain.  The examination report also notes that the Veteran has guarding, an abnormal gait, and uses a cane constantly.  The Veteran reported flare-ups, pain, stiffness, and lower back spasm.  VAMC and private treatment records show treatment for low back pain consistent with the findings in the examination reports.  These findings are consistent with a 40 percent rating for flexion of the lumbar spine of 30 degrees or less.  

Throughout the rating period from June 7, 2012, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 40 percent, including unfavorable ankylosis of the entire thoracolumbar spine.  The range of motion measurements detailed above demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the rating period from June 7, 2012.  Private treatment records and VAMC treatment records do not show ankylosis of the spine, and neither the Veteran nor the representative contend that the Veteran has ever had ankylosis of the spine.  Because the preponderance of the evidence is against the appeal for a rating in excess of 40 percent for the portion of the rating period from June 7, 2012, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

Consideration of Separately Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected lumbar spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Service connection has been separately granted for sensory deficits of the bilateral lower extremities.  The November 2008 rating decision assigned separate 10 percent ratings for the sensory deficits of the bilateral lower extremities, and this rating is not on appeal. 

The Board has considered whether there are any other associated objective neurological abnormalities, but the Veteran has not described any, and a review of the clinical evidence does not reveal any pertinent findings.  As such, the Board finds that a separate rating for associated objective neurological abnormalities other than the sensory deficits of the bilateral lower extremities is not warranted. 


Extraschedular Referral Analysis

The Board has considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that all the symptomatology and impairment caused by the lumbar spine disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The schedular rating criteria for spine disabilities (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined ranges of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height; and the presence of ankylosis.  Range of motion findings include consideration of DeLuca factors such as pain, weakness, flare-ups, and fatigability, which are incorporated as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, the Veteran's symptoms or limitations of flexion of the lumbar spine to 45 degrees, pain, stiffness, weakness, and flare-ups were considered when awarding the 20 percent schedular rating for the lumbar spine disability under DC 5237 for the period from February 7, 2008 to June 7, 2012.  These symptoms are part of, similar to, and approximate, the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., limited walking).  As discussed above, painful limitation of motion with flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  These symptoms and functional impairment were considered when awarding the 20 percent schedular rating under DC 5237.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the 20 percent schedular rating under DC 5237 for the initial rating period from February 7, 2008 to June 7, 2012

The Veteran's symptoms of flexion of the lumbar spine to 10 degrees, pain, flare-ups, and stiffness were considered when awarding the 40 percent schedular rating for the lumbar spine disability under DC 5237 for the period from June 7, 2012.  These symptoms are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., stiffness), which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., use of a cane).  As discussed above, painful limitation of motion with flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).   These symptoms and functional impairment were considered when awarding the 40 percent schedular rating under DC 5237.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the 40 percent schedular rating under DC 5237 for the initial rating period from June 7, 2012.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor 
indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Discussion of the need for referral for extraschedular consideration is not necessary. The extraschedular consideration of TDIU, which is a distinct form of extraschedular rating from 38 C.F.R. § 3.321, is addressed in the REMAND section below.  


ORDER

An increased rating for the lumbar spine disability, in excess of 20 percent for the rating period from February 7, 2008 to June 7, 2012, and in excess of 40 percent from June 7, 2012, is denied.


REMAND

Manlincon Remand for a Right Knee Disability and Cervical Spine Disability

In an October 2014 decision, the RO denied entitlement to an increased rating in excess of 20 percent for the right knee disability and entitlement to service connection for the cervical spine disability.  In a November 2014 Notice of Disagreement, the Veteran appealed the denials.  A Statement of the Case is required, and a remand order is necessary in such cases where a Notice of Disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); Manlincon, 12 Vet App. 238.  The AOJ has not yet had sufficient opportunity to issue a Statement of the Case.

Entitlement to a TDIU

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issue of entitlement to a TDIU.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the issues on appeal.  See 38 C.F.R. § 3.159(c)(2) (2014).

The Board finds that there are SSA records that potentially contain evidence pertinent to the claim for entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that where a veteran receives Social Security benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  Social Security records are relevant to a claim and VA must obtain them where either 
(1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz, 590 F.3d at 1321.

In a November 2014 statement, the Veteran reported that he has received Social Security disability benefits since 2001and the Social Security records prove that he is entitled to a TDIU.  In a November 2014 correspondence, the representative contends that the Veteran was granted Social Security disability benefits in 2002 and that the Veteran's claim must be readjudicated based on the fact that the VA never obtained the Social Security records.  The Board notes that, on the Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that his last employment ended in May 2000 (shortly before he contends he began receiving Social Security disability benefits).    

As the SSA records may contain statements and medical records regarding the Veteran's employability, the Board finds that a remand for SSA records is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a Statement of the Case that addresses the issues of entitlement to an increased rating in excess of 20 percent for the right knee disability and entitlement to service connection for the cervical spine disability.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the Statement of the Case.  

2.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim for TDIU, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 
38 C.F.R. § 3.159(e). 

3.  Thereafter, readjudicate on the merits the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


